        Case 4:20-cv-06414-KAW Document 4 Filed 09/14/20 Page 1 of 2




 1                      LAW OFFICES OF

     WALKUP, MELODIA, KELLY & SCHOENBERGER
 2                A PROFESSIONAL CORPORATION


             650 CALIFORNIA STREET, 26TH FLOOR
 3         SAN FRANCISCO, CALIFORNIA 94108-2615
           T: (415) 981-7210 ∙ F: (415) 391-6965
 4
   KHALDOUN A. BAGHDADI (State Bar #190111)
 5 kbaghdadi@walkuplawoffice.com
   VALERIE N. ROSE (State Bar #272566)
 6 vrose@walkuplawoffice.com
     ATTORNEYS FOR PLAINTIFF
 7 S.J., A MINOR, BY AND THROUGH HIS
     GUARDIAN AD LITEM, JASMINE HAMILTON
 8
                                  UNITED STATES DISTRICT COURT
 9
         NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
10

11
   S.J., a minor, by and through his                   Case No. 3:20-cv-06414
12 Guardian ad Litem, JASMINE
   HAMILTON,                                           NOTICE OF ATTORNEY
13                                                     APPEARANCE
                           Plaintiff,
14
           v.
15
   ALBANY UNIFIED SCHOOL
16 DISTRICT, a public entity, MELISA
   PFOHL, an individual, ANNA
17 MANSKER, an individual, ANNA
   ALVARADO, an individual, VAHIDEH
18 VAHDATINIA, an individual and DOES
   1 through 30, inclusive,
19
                           Defendants.
20

21        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
22        Notice is hereby given that Khaldoun A. Baghdadi, Esq. of Walkup, Melodia,
23 Kelly & Schoenberger hereby appears as co-counsel for plaintiff S.J., a minor, by and

24 through his Guardian ad Litem, JASMINE HAMILTON in the above-captioned

25 matter. Mr. Baghdadi’s contact information is below:

26        Khaldoun A. Baghdadi, Esq.
          Walkup, Melodia, Kelly & Schoenberger
27        650 California Street, 26th Floor
          San Francisco, CA 94108
28        Phone: (415) 981-7210

                                                   1
                    NOTICE OF ATTORNEY APPEARANCE - CASE NO. 3:20-cv-06414
                                Case 4:20-cv-06414-KAW Document 4 Filed 09/14/20 Page 2 of 2




                          1       Fax: (415) 391-6965
                                  Email: kbaghdadi@walkuplawoffice.com; lconnors@walkuplawoffice.com
                          2

                          3       Please serve copies of all notices and documents issued by the Court and filed

                          4 by the parties upon Mr. Baghdadi.

                          5

                          6 Dated: September 14, 2020           W ALKUP , M ELODIA , K ELLY & S CHOENBERGER

                          7

                          8
                                                                By:          /s/ Khaldoun A. Baghdadi
                          9                                           KHALDOUN A. BAGHDADI
                                                                      VALERIE N. ROSE
                       10
                                                                      Attorneys for Plaintiff
                       11                                             S.J., A MINOR, BY AND THROUGH HIS
                                                                      GUARDIAN AD LITEM, JASMINE
                       12                                             HAMILTON
                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
   LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
                                                                        2
 A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET
       26TH FLOOR
SAN FRANCISCO, CA 94108
      (415) 981-7210
                                          NOTICE OF ATTORNEY APPEARANCE - CASE NO. 3:20-cv-06414
